ITEMID: 001-80863
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF GOTTHARD-GAZ KFT v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
TEXT: 4. The applicant company was founded in 1991 with the aim of constructing a gas supply network for the town of Szentgotthárd.
5. On 27 January 1993 the Veszprém District Mining Authority issued a permit for another company, authorising it to construct principal gas pipe sections in two streets in Szentgotthárd. On 8 February 1993 the applicant filed an administrative appeal. On 12 March 1993 the National Mining Authority dismissed the appeal, holding that the applicant had no locus standi. The applicant sought judicial review on 5 April 1993.
6. After two hearings, on 20 September 1993 the Veszprém District Court quashed the administrative decisions.
7. On appeal, on 7 February 1994 the Veszprém County Regional Court quashed this decision and dismissed the applicant's action. It held that the plaintiff had no locus standi in the case, because it could not prove that – in accordance with section 327(1) of the Code of Civil Procedure – the subject matter concerned its rights or lawful interests. Nor could the applicant company (which itself had not been a party to the administrative proceedings) prove – as required by section 72(1) of the Code of Administrative Procedure – that it had suffered prejudice to its lawful interests.
8. On 28 March 1994 the applicant filed a petition for review. The Supreme Court held hearings on 20 and 27 November 1995. On the latter occasion, the applicant declared that another administrative litigation concerning its licence to supply gas was in progress. The Supreme Court suspended the proceedings pending the outcome of the other case.
9. After the second-instance court on 25 September 2003 had finally dismissed the applicant's action concerning the licence, the Supreme Court resumed the proceedings. On 8 January 2004 it upheld the Regional Court's decision. It endorsed the reasoning of the second-instance decision, and refuted the applicant's allegation that it had been deprived of its locus standi without an examination of the merits of the case. In the court's view, the fact that, after having deduced in a detailed analysis that the applicant company had no locus standi in the case, the Regional Court had not embarked on an examination of the underlying administrative dispute did not amount to a denial of justice.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
